Citation Nr: 0510097	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
status post lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 




INTRODUCTION

The veteran served a period of active duty in the Navy from 
October 1956 to November 1960.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in December 1996, 
of which the veteran was notified in the same month, denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for a back condition.    

2.  Additional evidence received since the December 1996 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for status post lumbar laminectomy.


CONCLUSIONS OF LAW

1.  The RO's December 1996 rating decision, which denied 
reopening the veteran's claim for entitlement to service 
connection for a back condition, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

2.  As new and material evidence has not been received since 
the RO's December 1996 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for status post lumbar laminectomy have not been 
met.  38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2004); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Entitlement to Service 
Connection for Status Post Lumbar Laminectomy

The veteran's claim for entitlement to service connection for 
a back condition was denied in January 1974 letter from the 
RO because he failed to report to a VA examination.  In a May 
1974 rating decision, of which the veteran was notified by 
letter in the same month, the RO denied service connection 
for a back condition.  The reason for the denial was that 
although service medical records showed treatment in 1957 and 
1959 for lumbosacral strain, the veteran's November 1960 
service discharge examination report was negative for any 
back disability.    

The veteran's several subsequent attempts to reopen his claim 
for entitlement to service connection for a back disability 
were all denied by the RO.  The veteran again petitioned to 
reopen his claim of entitlement to service connection for a 
back condition in September 1996.  In a December 1996 rating 
decision, of which the veteran was notified by letter in the 
same month, the RO denied to reopen the veteran's claim for 
entitlement to service connection for a back condition, as 
the evidence submitted by the veteran was considered 
duplicative of evidence previously considered and deemed 
merely cumulative.  

Most recently, the veteran petitioned to reopen his claim of 
entitlement to service connection for status post lumbar 
laminectomy in April 2003.  This appeal arises from the RO's 
finding in a July 2003 rating decision that new and material 
evidence adequate to reopen the veteran's claim for 
entitlement to service connection for status post lumbar 
laminectomy had not been submitted.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The 
definition of what constitutes new and material evidence was 
amended effective August 29, 2001.  See 66 Fed. Reg. 45,628 
(2001).  As the claim to reopen was filed in April 2003, the 
amended regulatory definition applies.

Under 38 C.F.R. § 3.156(a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2004).

In the July 2003 rating decision on appeal, the RO noted that 
no new and material evidence had been submitted to reopen the 
veteran's previously denied claim.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

In this case, evidence received after the RO's rating 
decision dated in December 1996 consists of private hospital 
treatment records dated from September to November 1968, an 
August 1995 lay statement from L.T., a March 2003 lay 
statement from the veteran's sister, and statements by the 
veteran.  

The Board finds that the private hospital treatment records 
dated from September to November 1968 as well as the August 
1995 lay statement from L.T. are items of evidence already 
previously submitted to and considered by the RO in September 
1996 and December 1996 rating decisions.  Therefore, this 
evidence is not considered new under 38 C.F.R. § 3.156(a) 
(2004).  

The March 2003 lay statement from the veteran's sister as 
well as statements submitted by the veteran after the RO's 
December 1996 rating decision are considered new, as the 
statements were not previously of record.  However, the Board 
concludes that the additional, new evidence is not material 
concerning the veteran's claim for entitlement to service 
connection for status post lumbar laminectomy.  The 
statements simply continue to assert what the veteran has 
claimed since 1973:  that he injured his back in service and 
suffered from a back disability after discharge.  The Board 
notes the "new" allegation in the substantive appeal that 
the in-service back injury "weakened" the veteran's back 
and made him more "susceptible" to post-service injury.  No 
medical professional has ever rendered such an opinion.  It 
must be noted that the veteran does not possess medical 
expertise, and he is, therefore, not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  

Further, the additional evidence is not considered material, 
as there is nothing in these records to indicate that the 
veteran's claimed back disability was incurred in or 
aggravated by his active military service.  None of the new 
evidence of record is considered competent medical evidence 
to show that the veteran's claimed back disability was 
incurred during service.  Although the service medical 
records did show treatment for lumbosacral strain, no further 
treatment was shown until 1968 at which time the veteran 
incurred an acute back injury and reported no previous back 
trouble.  The reason for the prior denials is the lack of 
competent (medical) evidence showing a relationship between 
the post-service back disorder and the veteran's military 
service.  Such evidence remains lacking.  Considering the 
multiple prior denials of this claim, the circumstances of 
this case are similar to those referenced in Paller v. 
Principi, 3 Vet. App. 535 (1992).  The point has been reached 
in this case "where it can be said that, all things being 
equal, the evidence being proffered has been fairly 
considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 3 
Vet. App. at 538.  

The additional new evidence does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for entitlement to service connection for status post 
lumbar laminectomy.  This new evidence does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for status post lumbar 
laminectomy.    

As the evidence added to the record since the RO's December 
1996 rating decision is not both new and material, the 
veteran's claim for service connection for status post lumbar 
laminectomy is not reopened.  Until the appellant meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in June 2003.  
In addition, the RO issued a statement of the case (SOC) 
dated in January 2004, which contained the full text of 
38 C.F.R. § 3.159.  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim before the 
Board on appeal.  With regard to requirement (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in June 2003 that informed him what was needed to establish 
entitlement to service connection as well as what qualifies 
as new and material evidence.  With regard to requirements 
(2) and (3), the RO's June 2003 letter and January 2004 SOC 
also notified him of his and VA's respective responsibilities 
for obtaining information and evidence under the VCAA.  More 
specifically, the June 2003 letter explained that VA would 
obtain relevant records and that it would also make 
reasonable efforts to help him obtain other evidence, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  
Finally, with respect to requirement (4), it does not appear 
from the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his claims.  However, as a practical matter, the veteran has 
been amply notified of the need to provide such evidence.  In 
addition, the RO issued him a SOC in January 2004 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1), from 
which the Court drew the fourth notice requirement.  Given 
this correspondence, it seems untenable that the veteran 
would have refrained from submitting any other relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in June 2003.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the June 2003 letter was sent prior to 
the RO's July 2003 rating decision that is the basis of the 
veteran's appeal.  As discussed above, the content of the 
notice provided to the veteran in the June 2003 letter fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in this case, after 
notice was provided, the veteran's claims were readjudicated 
in a SOC issued in January 2004.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the June 2003 letter as well as the 
January 2004 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2004 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the June 2003 letter and the January 2004 SOC.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in June 2003 
as well as the January 2004 SOC issued by the RO, which 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, private treatment records, and VA outpatient as well 
as inpatient treatment notes, as identified by the veteran.  
In addition, the Board notes that it is not required provide 
a medical examination or opinion under 38 C.F.R. § 3.159(c) 
(2004) to an individual attempting to reopen a finally 
decided claim.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.





ORDER

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
status post lumbar laminectomy.  The appeal is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


